Name: Decision of the EEA Joint Committee No 1/94 of 8 February 1994 adopting the rules of procedure of the EEA Joint Committee
 Type: Decision
 Subject Matter: European construction;  politics and public safety
 Date Published: 1994-03-30

 Avis juridique important|21994D0330(01)Decision of the EEA Joint Committee No 1/94 of 8 February 1994 adopting the rules of procedure of the EEA Joint Committee Official Journal L 085 , 30/03/1994 P. 0060 - 0063 Finnish special edition: Chapter 2 Volume 14 P. 0003 Swedish special edition: Chapter 2 Volume 14 P. 0003 DECISION OF THE EEA JOINT COMMITTEE No 1/94 of 8 February 1994 adopting the rules of procedure of the EEA Joint CommitteeTHE EEA JOINT COMMITTEE, Having regard to the Agreeement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 92 (3) thereof, HAS DECIDED AS FOLLOWS: Article 1 1. The Contracting Parties shall designate their representatives in the EEA Joint Committee. A member of the EEA Joint Committee who is prevented from attending a meeting may arrange to be represented. 2. The representatives of the Contracting Parties may be accompanied by officials who assist them. The number of such officials may be decided upon by the EEA Joint Committee. 3. A representatives of the EFTA Surveillance Authority shall be invited to take part in meetings of the EEA Joint Committee as an observer. The EEA Joint Committee may, however, decide to deliberate without the presence of the representative of the EFTA Surveillance Authority. A representative of the European Investment Bank shall be invited to attend meetings of the EEA Joint Committee as an observer in accordance with Article 6 of Protocol 38 to the Agreement. The EEA Joint Committee can decide to admit other persons to its meetings as observers. 4. Meetings of the EEA Joint Committee shall not be public unless the Committee decides otherwise. Article 2 A request by a Contracting Party for a meeting shall be addressed to the President. The President shall convene a meeting of the EEA Joint Committee without delay, in urgent circumstances within five days of receipt of a request for a meeting, unless otherwise agreed with the requesting Contracting Party. Article 3 1. The President shall draw up a provisional agenda for each meeting. The invitation for the meeting and the provisional agenda shall be forwarded to the addresses referred to in Article 12 not later than seven days before the meeting. The provisional agenda shall be accompanied by all necessary working documents. 2. The time limit laid down in paragraph 1 shall not apply with regard to urgency meetings convened in accordance with Article 2. 3. The agenda shall be adopted by the EEA Joint Committee at the beginning of each meeting. The EEA Joint Committee may decide to include in the agenda an item which does not appear on the provisional agenda. An item for which a meeting has been requested in accordance with Article 2 shall be put on the agenda. Article 4 In respect of urgent matters and subject to the agreement of the Contracting Parties decisions may be taken by written procedure. Article 5 1. Draft minutes of each meeting of the EEA Joint Committee shall be drawn up within three days under the responsibility of the President. 2. The minutes shall, as a general rule, indicate in respect of each item on the agenda: - the documents submitted to the EEA Joint Committee, - statements, the entry of which has been requested by a Contracting Party, - the decisions taken, the statements agreed upon or the conclusions reached by the EEA Joint Committee. 3. The texts of the decisions adopted by the EEA Joint Committee shall be annexed to the minutes. 4. The draft minutes shall be submitted to the EEA Joint Committee for approval. 5. The approved minutes shall be signed by the President-in-Office at the time of the approval and by the two Secretaries and shall be forwarded to the addresses referred to in Article 12. Article 6 1. Decisions of the EEA Joint Committee amending Annexes or Protocols to the Agreement shall be adopted in the languages of the Agreement. These decisions are equally authentic in all those languages. 2. The texts of the Community acts to be integrated into Annexes to the Agreement in accordance with Article 102 (1) are equally authentic in the Danish, Dutch, English, French, German, Greek, Italian, Portuguese and Spanish languages as published in the Official Journal of the European Communities. They shall be drawn up in the Finnish, Icelandic, Norwegian and Swedish languages and shall be authenticated by the EEA Joint Committee together with the relevant decisions referred to in paragraph 1. Article 7 Decisions adopted by the EEA Joint Committee shall be signed by the President-in-Office at the time of their adoption and by the two Secretaries of the EEA Joint Committee. Article 8 1. Decisions of the EEA Joint Committee shall be entitled 'Decision` followed by a serial number, by the date of their adoption and by a reference to their subject matter. 2. Decisions shall be divided into articles. 3. Each decision shall commence with a preamble and shall end with the words 'Done at . . . (date)`, the date being that on which it is adopted by the EEA Joint Committee. 4. Without prejudice to the procedures provided for in Article 103 of the Agreement, Decisions shall contain the date of their entry into force. Article 9 Decisions of the EEA Joint Committee amending an Annex or Protocol 47 to the Agreement shall be taken separately in relation to each individual Community act to be introduced into the Agreement unless otherwise agreed. Article 10 Copies of all decisions shall be transmitted by the President to the addressees referred to in Article 12. Article 11 1. Decisions of the EEA Joint Committee amending Annexes or Protocols to the Agreement shall be published in the Danish, Dutch, English, French, German, Greek, Italian, Portuguese and Spanish languages in the EEA Section of the Official Journal of the European Communities and in the Finnish, Icelandic, Norwegian and Swedish languages in the EEA Supplement thereto. 2. The EEA Joint Committee shall decide whether other decisions shall be published. Article 12 1. All communications from the President in accordance with these rules shall be addressed to the EC Commission, the Permanent Representations of the Member States to the European Communities. 2. Correspondance for the EEA Joint Committee shall be addressed to its President. Article 13 1. During the information and consultation process the EC Commission shall transmit the relevant information to the EFTA States. 2. The EFTA States concerned shall inform the other Contracting Parties in the EEA Joint Committee as soon as possible after the receipt of any proposal as referred to in Article 99 (2) of the Agreement if the procedure pursuant to Article 103 thereof is likely to apply to a new legislative act. Article 14 Once a legislative act on an issue which is governed by the Agreement has been adopted by the Community, the Community shall immediately transmit to the EFTA States the definitive versions of the act and shall request the President to put this act on the agenda of the following meeting of the EEA Joint Committee with a view to its integration into the Agreement. The date of this meeting shall be considered the date of referral to the EEA Joint Committee within the meeting of Article 102 (4) of the Agreement. Article 15 1. The EEA Joint Committee shall be assisted by five permanent subcommittees which shall be responsible for the following subjects matters: (a) free movement of goods, competition, State aid, State monopolies of a commercial character, intellectual property and procurement; (b) free movement of capital and services; (c) free movement of persons; (d) flanking and horizontal policies such as research and development, social policy, environment, statistics, education, consumer protection, small and medium-sized enterprises, tourism, audiovisual sector and civil protection; (e) legal and institutional matters. 2. The subcommittees referred to in paragraph 1 shall prepare the decisions to be adopted by the EEA Joint Committee. They shall carry out any other task delegated to them by the EEA Joint Committee. 3. Consultations shall take place within these subcommittees unless a Contracting Party requests consultations within the EEA Joint Committee. 4. The subcommittees shall report to the EEA Joint Committee. Article 16 1. The subcommittees shall consist of the representatives of the Contracting Parties. 2. The subcommittees shall be chaired alternately every six months by a representative of the EC Commission and by a representative of one of the EFTA States. Article 17 1. The EEA Joint Committee may decide to establish working groups for individual tasks. A working group shall report to the subcommittee referred to in Article 15 (1) to which it has been designated by the EEA Joint Committee. 2. Article 16 shall apply mutatis mutandis. Article 18 All secretarial functions for the EEA Joint Committee, the subcommittees and the working groups shall fall within the responsibility of the President-in-Office. Article 19 An official of the EC Commission and an official nominated by the EFTA States shall act jointly as the Secretaries of the EEA Joint Committee. They shall be appointed by Decision of the EEA Joint Committee. Article 20 Without prejudice to other applicable provisions, the deliberations of the EEA Joint Committee, its subcommittees and working groups shall be covered by the obligation of professional secrecy, except in so far as the EEA Joint Committee decides otherwise. Article 21 1. The EEA Joint Committee shall approve the annual report provided for in Article 94 (4) of the Agreement before 1 July of each year. 2. The annual report shall be drafted alternately by the EC Commission and by the EFTA States. It shall be submitted to the EEA Joint Committee before 1 April. 3. The annual report shall be published. Article 22 A list of judgments of the Court of Justice of the European Communities and of the EFTA Court which have been transmitted to the EEA Joint Committee in accordance with Article 105 (2) of the Agreement shall be sent to the addressees referred to in Article 12 together with the invitation and the provisional agenda for the following meeting of the EEA Joint Committee. This list shall be annexed to the minutes of the meeting, for information purposes. Article 23 In case of a dispute concerning the interpretation or application of the Agreement, the date of referral to the EEA Joint Committee, as provided for in Article 111 (3) first sentence and Article 111 (4) first sentence, shall be the date of the meeting of the EEA Joint Committee when the dispute was put for the first time on its agenda on the initiative of the Community or of an EFTA State. Article 24 1. The EEA Joint Committee shall, before the end of 1994, decide upon seven persons to be included in the list of umpires as provided for in Protocol 33 to the Agreement. 2. The list of umpires shall be subject to review every third year. Article 25 This Decision shall take effect on the date of its adoption. Article 26 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 8 February 1994 By the EEA Joint Committee The President N. VAN DER PAS